ACCEPTED
                                                                               05-15-00586-CV
                                                                    FIFTH COURT OF APPEALS
                                                                               DALLAS, TEXAS
                                                                          9/21/2015 5:54:39 PM
                                                                                    LISA MATZ
                                                                                        CLERK

                    NO. 05-15-00586-CV
              IN THE COURT OF APPEALS                       FILED IN
         FOR THE FIFTH DISTRICT OF TEXAS             5th COURT OF APPEALS
                                                         DALLAS, TEXAS
                   AT DALLAS                         9/21/2015 5:54:39 PM
                                                           LISA MATZ
                                                             Clerk

                   LEE ARTHUR BUSH
                        APPELLANT
                              V.

                    EMMA JEAN BUSH
                         APPELLEE


On Appeal from the 254“‘ District Court of Dallas County, Texas
       The Honorable James Martin (deceased) presiding


                    APPELLEE’S BRIEF
                                   Appellee’s attorney
                                   Thelma S. Clardy
                                   610 Uptown Blvd. #2000
                                   Cedar Hill, TX 75104
                                   Tel: 972-298-6001
                                   Fax: 972-432-7646
                                   E-mail: thelclardy2012@att.net



          NO ORAL ARGUMENT REQUESTED
                        IDENTITY OF PARTIES AND COUNSEL

Appellant                                Apgellee
Lee Arthur Bush                          Emma Jean Bush

Trial Counsel for Appellant              Trial    and Appellate Counsel for
Agpellee
Robert    S.   Widner                    Thelma    S.   Clardy
291 1 Turtle Creek Blvd.                 610 Uptown Blvd.
Suite 405                                Suite   2000
Dallas,   TX    75219                    Cedar Hill,    TX   75104




Appellate Counsel for Appellant
Chad M. Ruback
81 17 Preston Rd.

Suite   300
Dallas,   TX    75225
                                       TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL                      .........................................   ..             [1]

TABLE OF CONTENTS ................................................................               ..             [2]

INDEX OF AUTHORITIES              ............................................................   ..             [3]

STATEMENT OF THE CASE ...........................................................                     ..        [4]

RESPONSE TO ISSUES ON APPEAL ...................................................                           ..   [5]

STATEMENT OF FACTS ..................................................................                      ..    1

ARGUMENT ................................................................................              ..        2
     ARGUMENT RELATED TO ISSUE .........................................
                                                      1                                                    ..    2
     ARGUMENT RELATED TO ISSUE 2; ........................................                                 ..    6
PRAYER ......................................................................................          ..        9
CERTIFICATE OF COMPLIANCE .....................................................                        ..       10
CERTIFICATE OF SERVICE              ...........................................................       ..        10
APPENDIX A: COMPLETE CASE HISTORY REGISTER




                                                            [2]
                              INDEX OF AUTHORITIES


Tex. Family Code, Sec. 6.711

Hyundai Motor Co.     v.   Alvarado, 892   S.   W.2d 853 H"ex. I 995)
In the Marriage of C.A.S., 405    S.   VV3d3 73   (I'ex.App. ——Dallas   201 3)reh. Dismissed.

Pakdimounivong v. City ofArlington, 210 S.W.3d 401, 412 (Tex.App — Fort Worth
2006, pet. denied).

 White   HarriS—White, N0. 01-07-0052] -C V,
         V.                                            2009 WL 1493015 at *6 (Tex.App.—
Houston [1“ Dist.] May 28, 2009, pezideniea)
                         STATEMENT OF THE CASE

        This is a divorce case initiated by Appellee, Emma Jean bush. Appellant, Lee
Arthur Bush, is appealing certain parts of the division of property. After a bench
trial before the Honorable James B. Martin, at which both parties were represented

by counsel, Judge Martin signed a written rendition on January 11, 2015 explaining
his decision and making a division of the property. A Visiting judge signed the
formal Final Decree of Divorce on February 26, 2015. Judge Martin died on April
19, 2015 after a lengthy battle against cancer.




                                         [4]
                     RESPONSE TO ISSUES ON APPEAL

RESPONSE TO ISSUE #1:           The “Rule 11 agreement” relied upon by Appellant
was made in  a case that was initiated in 2002 but was voluntarily nonsuited by the
parties some six years prior to the ﬁling of the lawsuit at issue here. (RR 61). That
agreement A signed by the lawyers in that case and not the parties — was made during
the pendency of, ﬁled in, and speciﬁcally referenced in that other cause. It has no
relationship nor application to this cause. Thus, there was no agreement to be
established in the case at bar. Furthermore, Appellant did not seek to enforce the
whole agreement, nor did he prove that any part of the agreement had actually been
performed.

      The trial court did not commit reversible error in awarding certain property to
Appellant. Appellant’s verbal testimony was insufﬁcient to conclusively prove by
clear and convincing evidence that the two pieces of realty were his separate
property.  Appellant admitted that he had “tracing” documents that supposedly
proved his contention but his lawyer failed--or perhaps refused—to introduce them
into evidence. Only after his trial lawyer withdrew, did Appellant as pro se ﬁle the
documents with the Court, which was a dilatory and improper effort on his part to
support his position.



RESPONSE TO ISSUE #2:          Proposed ﬁndings of fact and conclusions of law were
submitted to the court. The failure to issue ﬁndings of fact and conclusions of law
was not a fatal error and did not prevent Appellant from knowing the reasons for the
court’s ruling.




                                          [5]
                               STATEMENT OF FACTS

      In March, 2013, Appellee ﬁled her petition for divorce against appellant, to

which Appellant responded by ﬁling a counter petition. (RR — 11-19;             R—    25-37).

During the case, appellant     at times represented   himself but   at the   time of trial was

represented by counsel.       During the pendency of the      trial,   appellee propounded

discovery to appellant but he submitted incomplete responses.                   Additionally,

appellee   was required     to respond to appellant’s groundless pleadings wherein he


sought to revive a 2002 case which was voluntarily nonsuited by both parties and

was never reinstated or appealed.

      At the   trial, at   which the husband was represented by counsel, he          failed to


provide clear and convincing evidence to support his argument regarding the

division of property.




                                                                                Page 1110
                                 THE ARGUMENT

I.       APPELLANT’S ATTEMPT TO RAISE A DEFUNCT RULE                                              11

         AGREEMENT FROM A NONSUITED CASE WAS PROPERLY
         REJECTED; HE FAILED TO INTRODUCE SUFFICIENT
         EVIDENCE AT TRIAL TO SUPPORT HIS CLAIM THAT THE
         TWO     PIECES OF REAL PROPERTY                         WERE           HIS SEPARATE

         PROPERTY.

                          (Appellee ’s Response to Issue No. 1)


     Appellant throughout the processing of this case           at the trial court level,     argued

that a   Rule 11 agreement entered in an          earlier divorce case initiated in       2002 by

Appellee deserved to be honored.            He   started his   argument by        initially   ﬁling a

motion    to enforce a    Rule 11 agreement, which had been entered in the                    earlier


2002     case.   Cause No. DF-O2-20587-V (hereinafter referred to as the “2002

case”)   (RR 38-46).      In his motion, appellant argued that the Rule 11 agreement

should be enforced as a contract because of alleged adherence to said agreement

by both    parties.   (RR 39).   In the   2002 case referred      to   by   appellant, the parties

had voluntarily nonsuited the 2002 case in which they both signed the nonsuit

order which      was signed on May         3,    2006 (RR      61).     The nonsuit was never

appealed nor was any type of motion for new trial was                  filed.   Thus, the case was

                                                                                    Page2I10
      dead as of May    3,   2006 — over eight years ago! In response                   to    Appe1lant’s

      frivolous motion, Appellee ﬁled a motion to deny relief and quash motion for

      enforcement of property division                 (RR   56-60).      In her controverting affidavit

      attached to the motion, appellee                 made    it   clear that the purported     Rule     11


      agreement was null and void, as             it   was of no     force and effect in this Case.     (R
      58).


         At the     trial    court level, the Associate Judge initially issued a ruling

transferring the     2013 case to the 2002 case (RR                    75), to   which Appellee ﬁled an

appeal       (RR   76-77). Appellant          was thus attempting          to enforce compliance of an


agreement that died in the 2002 case when that case was nonsuited into the case                           at


bar.    No Rule     11 agreement         was entered          in this case. This      was made    clear in


Appellee’s responsive brief, in which she stated in her controverting affidavit that

there   was no Rule         11 agreement to enforce nor             was   there any legal basis for doing


so.    (RR 58-59). Based on the           legal authority cited therein, the court overruled the


Associate Judge’s decision and maintained jurisdiction of the parties and the 2013

divorce case       (RR 80-81).     In   its   ruling, the court clearly stated that “it is settled       law

that a Rule 1 I agreement          is   revocable at any time until the Court accepts             it   as the

agreement of the parties and treats               it   as an agreed stipulation that     is   incorporated

in    a ﬁnal order or Decree. In          this case, the      Rule   1I   agreement was ﬁled among the

papers       in the case, but there      never was a Final order or Final Decree of Divorce
                                                                                             Page 3|10
and   the Rule 1 I agreement            becomes a      nullity   when   the case   is   dismissed by the

                                   ”
agreement of both parties.              (RR 80).     Since the 2002 case was nonsuited, there was

no ﬁnal decree of divorce          into   which the Rule     11 agreement could be incorporated.


       Further, the Texas           Supreme Court has ruled              that a nonsuit results in a


dismissal with prejudice as to the issues decided in a partial                     summary judgment.

Hyundai Motor Ca.     V.   Alvarado, 892 S.W.2d 853 (Tex. 1995). In the cited case, the

Supreme Court went on to               state that   a nonsuit sought aﬁer judicial pronouncement

results in a dismissal with prejudice as to the issues                   pronounced in favor of the

defendant.


       There are additional reasons for denying Appellant’s argument alleging error

   as noted below. First of all, he failed to produce clear                 and convincing evidence

   to support his position.


       Secondly, he was referring to an agreement that was not entered in this case

   but was entered in the nonsuited 2002 case and thus was of no effect in the instant

   case   (RR 41-45).      It is   undisputed that the Rule ll agreement was signed in the

   2002 case that is defunct and never had a ﬁnal decree or other ﬁnal order entered

   other than the nonsuit      (RR 41-45). The agreement is expressly entitled “Rule                   1 l


               ”
   Agreemen        and expressly references Cause No. DF-02-20587-not Cause No.

   DF-13-06120-R — which                  is   the case at bar.         Thus, the Rule 11 agreement


                                                                                           ?3age4I10
clearly applied only to the      2002     lawsuit.    Judge Martin, when he denied

appellant’s motion to transfer or consolidate clearly ruled that the Rule 11

agreement became a nullity when the case was dismissed.            (RR 80). He also ruled
that because the     2002 case was nonsuited      in 2006, there   was no case    into   which

to consolidate the 2013 case,   and there was no Rule      ll   agreement to enforce (RR

80). Additionally, appellant has not cited        any Texas judicial opinion — nor have

we found one ~       that holds that a   Rule 11 agreement ﬁled in a case that was

voluntarily dismissed survives the dismissal but can nevertheless be ﬁled years

later in   another lawsuit and enforced as a contract in that lawsuit. The Rule 11

agreement from the 2002 case does not explicitly or implicitly               state that           it



survives the 2002 lawsuit.


            Courts construe Rule 11 agreements in light of the surrounding

circumstances, including the pleadings, at the time the agreement            is   made and

will not construe     Rule 11 agreements beyond       their intended application. Austin


v.   Austin, 603 S.W. 204; 587 S.W.2d 188, n.r.e.
            As already stated, appellant failed to produce sufﬁcient evidence in this

case to support his argument.    As a matter of fact, appellant Lee failed to respond

to discovery    propounded by Appellant      to   prove that he used separate funds to

purchase certain real estate. Appellant had to ﬁle motions to compel not once

but twice to get Appellant to produce discovery which Appellant never
                                                                           P a g e 5     I
                                                                                             10
   completely responded even as of the time of trial             (RR   152).   Instead, during the


   trial,   he made self—serving statements about what he reportedly paid and the

   source of the funds to purchase the property, to which the court gave                     little if any



   weight.


       Thus, appellant’s argument that the           trial   court committed reversible error in


awarding certain real estate to appellee      is   without merit.




ISSUE NO. 2        THE EFFECT OF THE FAILURE TO MAKE FINDINGS OF
FACT AND CONCLUSIONS OF LAW WAS NOT FATALLY DEFECTIVE

                             (Appellee ’s Response to Issue No. 2)


       Appellant asserts that the court never                made make     findings of fact and


conclusions of law. Although appellant does not clearly state                  it, it   is   assumed by

raising this argument, that he    is   asserting that the court     committed error by doing so

and thus prevented him from knowing the basis for the court’s decision.


        Appellee concedes that the court never issued ﬁndings of fact and conclusions

of law.       However, appellant did       in fact submit requested ﬁndings of fact and


conclusions of law.      (R 139-142).        It is   noteworthy that the       trial (at      which both

parties     were represented by counsel) was presided over by the late Honorable James

Martin      who issued a detailed rendition of his ruling before his unfortunate passing.
                                                                                        £3   5 g e 6   I
                                                                                                           10
He is the one who observed the demeanor of the parties and was very familiar with

the history of the case. While a rendition does not            amount to issuing ﬁndings of fact

and conclusions of law, the level of detail in the rendition is something worth noting.

Speciﬁcally, Judge Martin in his rendition following a contested                  trial   on the merits

referred to,     among      other things, the appel1ant’s ﬁling of the motion to enforce the

Rule    1 1   agreement signed by the attorneys in the 2002 case, necessitating a response

by Petitioner      (appellee), the   need for appellee to ﬁle a motion to compel             in   August

2013, to which appellant ﬁled a motion to transfer and consolidate, and appellee

having to respond to that motion, a second motion to compel ﬁled by Appellee, and

respondent’s (appellant) failure to even provide adequate document production by

the time of        trial,   and appellant’s groundless motion to appoint a receiver to

sell/preserve appe11ee’s residence in         which appellant had no title interest or to which

he was not contributing.         (RR 152).    It is   noteworthy that due to the scope and extent

 of Appellant’s groundless pleadings, that appellee was awarded $2,500 in attorney’s

 fees   (RR     154).


          Appellee would submit that such failure was not            fatal, particularly in light      of


 the Very detailed rendition         by the   court.   (RR   152-155). In   its   rendition, the court


 pointed out,       among      other things, that respondent failed to provide clear and

 convincing evidence of his position that certain real property was separate property,

 and therefore, the Court was required to consider all of the property of the parties as
                                                                                          Fage7|10
community property.” (RR           153). Thus, appellant cannot        be heard now to argue on

appeal that the property awarded to Appellee              was   separate property.


      The Family Code,            speciﬁcally, Section 6.711 provides that in a suit for

dissolution of marriage,        on request by a     party, the court shall state in writing       its


ﬁndings of fact and conclusions of law concerning the characterization of each

party’s assets, liabilities, claims,     and    offsets   on which disputed evidence has been

presented... In the      Marriage of C.A.S., 405 S.W3d3 73             (I’ex.App.    — Dallas 2013)

reh. dismissed.


       The purpose of ﬁndings of fact and conclusions of law are necessary to apprise

the appealing party of information adequate for the preparation of the party’s appeal.

Pakdimounivang      v.   City   of Arlington, 210 S.W.3d 401, 412 (TeX.App — Fort Worth

2006, pet. denied).      An ultimate     fact is   one that would have a direct effect on the

judgment.   Id.   There    is   no reversible   effort if the refusal to ﬁle         ﬁndings of fact

does not prevent a party from adequately presenting an argument on appeal.                  Id.   The

controlling issue   is   whether the circumstances or the particular case require a party

to guess at the reasons for the trial couIt’s decision. White            v.   Harris-White, N0. 01-

07-0052I—C V, 2009 WL 1493015 at *6 (Tex.App.-Houston [1" Dist.] May 28, 2009,
pet. denied).




                                                                                      9age8|10
         The ultimate issue   in this case   was the just and right division of the estate. In

this case, the trial court   made a ruling on the division of the estate        in the   manner    in


which it deemed just and right given all the circumstances. Thus, the failure to issue

ﬁndings of fact and conclusions of law was not fatally defective.


                                             PRAYER

         In summary, the decision of the trial court was supported by the evidence and

should be upheld by the Court of Appeals. The argument presented by the appellant

are without merit in light of the record.


         For the reasons stated herein, Appellant respectfully prays that this Court deny

appellee’s request for reversal of the        trial   court’s     judgment and uphold same      in its


entirety.    Appellee further requests release of the bond to Appellee and                all   other


costs,   and other relief to which Appellee may show herself entitled.

                                               Respectfully submitted,


                                               THELMA SANDERS CLARDY
                                                610 Uptown          Blvd.

                                               Suite    2000
                                               Cedar     Hill,    TX 75104
                                               Tel: (972)         298-6001
                                                Fax: (972)        432-7646
                                                By:   '7:4e€u«z   S. 61¢/My


                                                                                   Cage9|1O
                                                 Thelma    S.   Clardy

                                                 State Bar No.       17604900
                                                 E-Mail: the|c|ardy2012@att.net




                         CERTIFICATE OF COMPLIANCE

      I certify that,   according to   my word processor’s word-count function, in the
sections of this brief covered   by TRAP    9.4(i)(1), there are 1,902        words.


                                           /s/   Thelma S. Clardy
                                           Thelma     S.   Clardy




                            CERTIFICATE OF SERVICE

      I   hereby certify that a true and correct copy of the Appellee’s Brief was

submitted to counsel for Appellant on September 18, 2015:


Chad M. Ruback (chad@appeal.pro)

8117 Preston Rd. #300

Dallas,   TX   75225

                                                   /s/ Thelma S.         Clardy
                                                    Thelma      S.   Clardy




                                                                                  9age 10[1O
                                                                                                                                                                         Page   1   of 3


 Skip to Main Content Locxoui                My Accoun! Search Menu New Family District Search Reﬁne Search Back                   Location 'All Dismci Family   Couns Imaues Hetg
                                                                                     REGISTER or ACTIONS
                                                                                                                as 2:;

EMMA BUSH vs. LEE BUSH
                                                                                                        §                          case Type: DIVORGE wrn-|ou'r
                                                                                                        5
                                                                                                        §                               suwr>e= é'%i’§.9‘a."’“° ur
                                                                                                                                       Date Fﬁed: 03/26/2013
                                                                                                        g
                                                                                                                                         Locaﬁon: 254th District Court


                                                                                             PARTY INFORMATION

msnnouan ausn, EMMA JEAN
                                                                                                                                                       mam
                                                                                                                                                       Land  Attorneys
                                                                                                                                                            smosns cunuv
                                                                                                                                                         Retained
                                                                                                                                                        972-298~6D01 (W)

RESPONDENT Bl/SH, LEE ARTHUR
                                                                                                                                                       CHAD H RUBACK
                                                                                                                                                        Retained
                                                                                                                                                       2‘M»522-4243(W)

                                                                                       EVENTS & ORDERS OFTRE COURT
                   DISPOSITIONS
02/28/2015         __                                   ~   (Judicial     Ofﬁost MAR11N, JAMES)
                        V01./Book 7855, Page 1a:-, 1 pages


                   OTHER EVENTS AND HEARINGS
03/28/2013
03/28/2013
03/28/2013
03/29/2013 CITATION
                       A T17 RR


               ~~
                        BUSH, LEE ARTHUR                                                       Served                    04/172/2013
                                                                                               Returned                  04/22/2013
04/05/2013     ISSUE NOTICE
04/O5/2013                             5-‘


04/08/201 3
                       EL/ATTY
                        BUSH, LEE ARTHUR                                                      Served                     D4/222013



                                             ~~~
                                                                                               Returned                  04/2/2013
04/24/2013     TEMPORARY ORDERS HEARING                                    (9:30 AM) (Judidal Oﬂicers TURNER,   DON. TURNER, DON)
                   Resuit        HEARING HELD
04/24/2013         A             /A
                                 Bo
               ~




                            .                    Page                    pages
                   CORRESPONDENCE - LETTER TO FILE
                                             .                   .

DH01/2013

O5/07/2013         ~
                   '
                    TEMP ORDERS - SIGNED, COPIES MAILED 5/7/13
                       DR:1R‘.’ GRDER
                        ’


                       Vol./Buck 7830, Page 378,                     1   pages
05/09/2013
05/09/2013
05/16/201 3
                       (COUNTER-PET/TION) - CERTMAIL# 9214 8901 06515400 0015 2952 06
                        BUSH. EMMA JEAN                            Served                                                05/20/2013
                                                                                              Returned                   05/21/2013
03/19/2013     CANCELED PROVE UP (8:30 AM) (Judicial 0iﬁoarLOPEZ, DAVID)
                REQUESTED BY JUDGE
05/25/201 3




               ~
06/25/2013

07/ 1 9/2013   CORRESPONDENCE - LETTER TO FILE
                COPY OF RULE 11
07/25/201 3
(17/29/2013

07/29/201 3
                       ~
               MOTION COMPEL
                            TI        FOR ENFORGEMENTOF FROETY DIVISION
08/08/2013
                       M0 ON TO 0 MPEL
               .




08/08/201 3    03                     15         ,
                       AND RESPONSE TO TEMPORARY ORDERS HEAR
03/08/2013 ~~               GF                              50   C~ ‘OLIDE E
08/1 5/201 3   mono" HEARING
               Result
                       smsoacs RULE
                                CONTINUED
                                                  (9:39
                                                 11
                                                             AM) (Judicial omws TURNER. DON, TURNER, non)
                                                                                                                                       APPENDIX
                                                                                                                                                      A
09/15/2013     ggmw               r   QUASH
                       nerwneuer



http2//courtsJiallascounty.org/CaseDetail.aspx?CaseID=479694-3                                                                                                           9/18/2015
                                                                                                                                                          Page 2 of 3


OB/1 5/201 3        AFFIDAVIT
                            CONTROVERTING
08/21/201 3         TEMPORARY ORDERS HEARING                                                   (1 :30   PM) (Judicial Ofﬁcers TURNER, DON, TURNER. DON)
                    Result:            HEARING HELD
08/21/2013 BRIEF FILED
03/21/2013 BRIEF FILED
             IN SUPPORT OF                                   TRANSFERR/NG SECOND FILE) CASE
08/21/201 3         BRIEF FILED
                            IN SUPPDRTOF TR1INSFE?R/NG SECOND F/LED                                                  CASE TO THE ORIGINAL CASE
03/21/2013          MOTION ~ MISCELLANOUS

                                       ~
                     DENY RELI§ AND QUASH MOTION FOR ENFORCEMENT
08/21/2013
08/21/2013
                    NUHCE OF APPEARKNCE
                    EMEQ Y O R
                                Vol.
                                                         ~
                                        oak 7334, Page 464,                           1   pages
08/22/201 3         NOTICE OF AF-‘:'=EﬁL OF                               :3’;



09/30/201 3         APPEL LI (4:00 PM) (Judicial 01563!’ MARTIN, JAMES)
1 0/01/2013         QGRRESPOFJDEIIICE - LETTER TS FILE
10/09/2013          ORDER - I//IIQC.
                            DECISION
                                Vol./Book 7836. Page 420.                             1   pages
                    CANCELED ‘DISMISSAL FOR WANT OF PROSECUTION (200 PM) (Judicial 0iﬁx>erMARTlN, JAMES)
                                     ~
‘I
     1/1 3/2013
                     BY OOURTADMINISTRA TOR
1    11261201 3     §:’IDTi              ~       CG:'dFEL
                            Motion to compel
04/28/2014
                                                                       512,1pages
09/09/2014
09/09/2014                                                                       ~
                                                                                 ~~
                                                                                      RBIE?

09/1 3/2014         CANCELED MOTION HEARING (9:30 AM) (JudIdaI Oﬁiwrs TURNER. DON. TURNER, DON)
                     REQUESTED BYATTORNEY/PRO SE
                     M/WITHDRAW
10/09/2014          A


10/09/201 4
                            SUGGESTION OF BANKRUPTCY
 10/13/2014 ~~       N — GUASH~
 10/14/2014                    »CI.AIfI2 — r:E‘.«'IE?~.‘DED COLI2\I':"§‘:’R~I'»":Z'ﬁT!O¥\3
 10/14/2014                    T '§SC
 10/15/2014                   :30 FM) (Judicial Omrxer MARTIN JAMES)
             Rasult HEARING HELD
 01/06/201 5 P.ES?5sﬂf\'SE
                     TO MOTION FOR APPO/NTME/I/T OF RECEIVER
 01/07/2015         BENCH TRIRL (1130 PM) (Judicial Otﬁcer MARTIN, JAMES)
                        Result         HEARING HEIJ3
 01/07/201 5            SOCKET SE-IE=T
 01/1 1/201 5
 01/23/201 5                                                                          F11‘.-*‘.T§CONCLUEIv’3§\IS’.   OF   LI-‘.‘1'*!

 01/27/201 5
 02/09/2015
 02/09/201 ~




                                                                                                         ~
 02/09/2015
                                SUPPORTING
 02/09/201 5
 02/1 1/201 5           MCKTIQN              -   ¥‘ulIT§~iDP./—'.N    AT              RN58’
 02/13/2015             NUNSIGNED PRDFQSE9 DRDERIJUQ‘
 02/18/201 5

     02/19/2015
     02/5/2015          RES C/NSE
                         A/I/SW/ER TO RESPONDENTS MOTTON FOR NEVII '/R/AL
     02/26/2015         MOTION HEARING (6:45 AM) (Jucidal Oricer MARTIN, JAMES)




                                                               ~
                                M/Sign/M/NT
                        Result         HEARING HELD
     02/26/2121 5

                                 Vuuaook 7854. Pageaos,                                   1   pages
     03/27/2015 annex:                   . \n;:'r:+r:m=4xI            A‘x‘TORNE‘(
                                 Vouaook 7854, Page 3854                                  1   nages
     021271291 5        amass: .-on FINDING ow ::;2s*rzcoxcv..ueao}ss                                                Of-‘ i.A".IV

     03/04/2015
     0312012015
                        __                             rrazz
                        __
     03/20/201 5


                                                                ~
                        .   .

     03/20/2015
     03/20/201 5
     03/20/2015                                        L-3       ..   .

                         MISCELLANEOUS DOCUMENTS RELATED TO M/NEW TRIAL.
     04/ 07/2015        FINDINGS OF FACT/CONCLUSIONS OF LAW
                          PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
     O4/07/2015                                                                                   ~




     04/20/201 5 ggspersss
                          psrmouens SUPPLEMENTAL RESPONSE TO MOTION FOR NEW TRIAL
     K341291201 5       MOTION HEARING (9:00AM) (Judicial Olﬁoer JUDGE, VISFVINGI
                          IWNT
                        Rssulr. HEARING HELD




                                 .      x,n._.               ,,,__._.            -__:n-..-n.....:1 ,.__-.nn......1n..A-rncmn                                um:/cm <
                                                                                                                                             Page 3 of3


O4/29/2015    ORB ER 4 BEMY
              Vol./Book 7856. Page514. 1 pagu
D5/OB/2015 BIGTVCE OF AF=?EA£. » CT~~‘F APPEAES
             Notice a/'Appea/-REQUESTED DESIGNATION WITHIN 3 DAYS; SUBMITTED                        NOA To 17-IE 5TH COA CONF. No.   12161




                    ~
05/03/2015 REQUEST CLERK PREPARE RECORD
05/14/2015 BOND FILED
G5/14/2015 '5s’f0TION ~ STALH:
05/25/2015 NOTICE QF HEARWG Fi.'1\T          I‘




               NOTICE OF HEARING
D5128/2015    RESPONSE
                    RESPONDENTS RESPONSE
as/12/2015 y_;§ATu3\~:         r_Er?.':‘P.
03/23/2015 R
                    PEI‘/77   NER‘S AMENDED RESPONSE TO RESPONDENTS MOTION FOR STAY
0812412015    MOTION HEARING          (9:00 AM) (Judicial Oﬂieer JUDGE, VISITING)
                    Resp M/Stay
              Result:       HEARING HELD
06/24/2015    QEQE
                     Vo Book 7            Page 80,
                                                                           ~
                                     9,               1   pages
O6/24/2015 QREJ



                    ~
                                                                  ‘


                     Vouanok 7659, Page 81,           1   pages
06/25/2015    NOTE - GLERKS
                            NO. 05-15-00586-CV, PREPARING CLERK'S RECORD
06/251201 5   1'3
                    CO/3|
                       3 RECORD P.5.YMEa\IT %\iV§)ICE2    ~
                COA No. 054500565-CV REPARED INVOICE EMAILED COPY To ATI‘Y Cause No. DF-13-06120 EMMA JEAN BUSH Vs. LEE ARTHUR
                BUSH Pages: 324 Clerk's Record-s 324.00 TIansm'ptFee—$ 25.00 Total Fee-3 349.00
08/29/2015    .€«FPEE.E.z'%TE RECORD
                COA NO. 05-15-00586—CV, REC'D PYMT IN THE AMOUNT OF 5349 FROM CHAD RUBACK ATTORNEY ATLAW, SUBMITTED CLERK'S
                RECORD TO THE 5TH COA CONF. NO.1291O
06/80/2045 QQE~_~ W031‘          C;‘.R§.‘g

               COA case no awsmsascv/, paacard
07/23/2015    BOND FILED
0712312015    NISCELLANOUS EVENT
               CASH BOND RECEIPT

                                                                           FIJIANCIAL lnrmuunora



                    PETITIONER BUSH, EMMA JEAN
                    TOE! Financial Assessment                                                                                                       2T7.00
                    Total Paymenls and Crediis                                                                                                      277.00
                    Balance Due as of DSI1 BI2015                                                                                                     0.00

03/28/2013 Transaction Assessment                                                                                                                   280.00
03/25/2013 Transaction Assessment                                                                                                                     8.60
03/28/2013 PAYMENT (CASE FEES’) Reoe&pt# 13083-2013-DCLK                                               CLARDY, THELMA SANDERS                     (268.00)
04/05/2013 Tvansaction Assessmeu                                                                                                                      8.00
04/05/2013 PAYMENT (CASE FEES) Reoeipt 3% 19649-2013-DCLK                                              OLARDY. THELMA SANDERS                        (8.00)
1 1/27/20‘! 3 Transaction Assessment                                                                                                                   1 .00

 ‘"27"°‘3 gRCE)°" CARD ' TBWLE                                 #aa424—2m3-Dcu<                         BUSH, EMMA JEAN                               (1.00)
                                                     Receipt




                    RESPONDENT ausu, LEE ARTHUR
                    Total Finandal Asses -mu                                                                                                        $0.00
                    Total Payments and Credits                                                                                                      620,00
                    Balance Due as of 03/18/2015                                                                                                      0.00

 05I09I2013 Tlansatﬁiun Assessment                                                                                                                   98.00
 05/09/2013 PAYMENT (CASE FEES) Receipt # 26659-2013-DGLK                                              LEE A BUSH                                   (98.00)
 06/25/2013 Tlansadion Assessment                                                                                                                    30.00
 GSI25I2£H3 PAYMENT (PASE FEES) Receipt # 35444-2013~DCLK                                              BUSH, LEE ARTHUR                             (30.00)
 02/09/2015 Transaction Assessmem                                                                                                                    60.00
 02/09/2015 PAYMENT (CASE FEES) RECIEIDUI‘-7811-20154DCLK                                               BUSH. LEE ARTHUR                            (60.00)
                                                                                                                                                     60-00
 0312012015 Transactinn Assessment
 03/20/2015 PAYMENT (CASE FEES) Receipt # 15156-2015-DCLK                                               BUSH, LEE ARTHUR                            (60.00)
 051142015 Transaction Assessmarn                                                                                                                      4.00
 05/14/2015 PAYMENT (CASE FEES)                      Receipt it 27893-2()15DCLK                         BUSH, LEE ARTHUR                             (4.00)
 05/14/2015 Tnansacﬁen Assessment                                                                                                                     15.00
 05/14/2015 PAYMBGT (CASE FEES)                      Receipt # 275o1~2L:15DcLK                          BUSH, LEE ARTHUR                            (15.00)
 06/25/2015 Transaaion Assessrnent
                                                                                                                                                    349-00
 O6/29/2015 PAYMENT (CASE FEES)                      Receipt 6 373D6—2D15«DCLK                          CHAD RUEACK ATTORNEY AT LAW                (349.00)
 07/23/2015 Txansamon A          ..
                                                                                                                                                       4.uo
 07/23/2015 PAYMENT (CASE FEES                       Receipt #42546~2015-DCLK                           LEE BUSH                                     (-4.00)




 1.4‘... ll. _....4... J-'II-..-...._.4.- ..-..It"..._..T‘o...s..:I .~4._..I')t‘V.v...T‘I'\——-/I’I|'2.(nA’1                                    0/1 9/'>n1 <